Citation Nr: 0517834	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for colon cancer, due 
to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for lumbar strain, with 
degenerative changes and degenerative disc disease.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for degenerative joint 
disease of the knees.

6.  Entitlement to service connection for degenerative joint 
disease of the ankles.

7.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In the present case, the veteran has asserted that all of his 
physical disorders have resulted, either directly or on a 
secondary basis, from his claimed exposure to asbestos and 
lead during service.  During his November 2004 VA Video 
Conference hearing, he indicated that he was now seeing a 
doctor at the VA Medical Center (VAMC) in Portland and that 
this doctor "agrees" that his disorders are etiologically 
related to exposure to asbestos and lead.  The veteran 
indicated that he was seeing this doctor anywhere from one to 
five times per month, but the most recent treatment records 
from this facility are dated in February 2003.  As such, 
further records will need to be obtained prior to final Board 
action on the veteran's claims.

The Board also notes that in March 1962, during service, the 
veteran was seen for complaints of left knee discomfort.  His 
January 2003 VA orthopedic examination, however, did not 
address the question of an etiological link between his 
claimed bilateral knee disorder and service.  This matter 
should be addressed upon examination.

Finally, the Board notes that the report of the veteran's 
January 2003 VA psychiatric examination contains a diagnosis 
of depression, apparently related "to his physical 
conditions, including his cancer."  As such, the 
determination of the veteran's claims for service connection 
for the noted physical disorders could impact his claim for 
service connection for depression.  Therefore, these claims 
are inextricably intertwined, and a determination as to the 
claim for service connection for depression will need to be 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The Portland VAMC should be contacted 
and requested to provide all records of 
treatment of the veteran dated since 
February 2003.  All obtained records must 
be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his bilateral 
knee disorder.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  Based 
on the examination findings and the 
claims file review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
disorders of the knees are etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, the veteran's claims of 
entitlement to service connection for 
colon cancer; COPD; lumbar strain, with 
degenerative changes and degenerative 
disc disease; sleep apnea; degenerative 
joint disease of the knees, ankles, and 
right shoulder; and depression should be 
readjudicated.  If the determination of 
any of these claims remains unfavorable, 
the veteran and his representative must 
be furnished with a Supplemental 
Statement of the Case and given a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


